Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The term “physical model” recited in claims 8, 9, and 14 has been interpreted according to [0063] of the instant Specification, which describes a physical model as a set of “analytical equations modelling mechanical properties of at least a part of the dispensing and aspiration system…based on equations, which encode a behavior of components of the aspiration and dispensing system”. Although physical model is also a term used to describe a smaller or larger physical copy of an object, physical model as interpreted herein is also a term known in the art of equation modelling, and is more appropriate in the context of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a genetic algorithm that is used to optimize a liquid class, and an algorithm is a mathematical calculation that is grouped in with mathematical concepts as a form of an abstract idea. This judicial exception is not integrated into a practical application because the method does not apply the optimized liquid classes in an actual pipetting and/or liquid dispensing operation, and therefore do not add a meaningful limitation to the abstract idea for optimizing the liquid classes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1, drawn to a method, does not include anything beyond the abstract idea. Additionally, claims 2-10, which depend from claim 1, do not include anything significant beyond the abstract idea. Claim 11 incorporates the method into a computer program that is adapted to carry out the abstract idea, which is merely a well-understood, routine, conventional computer function. Claim 12, which depends on claim 11, does not add any additional limitations significantly more to the exception. Claim 13 is drawn to a system for performing the abstract idea, and additionally includes a laboratory automation device and a computing device. However, both a laboratory automation device and a computing device are general devices that are well-understood, conventional, and routine in the art, and therefore do not add significantly more to the exception.
Further, Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vessey et al. (US Pub. No. 2002/0076818; hereinafter Vessey; already of record on the IDS received 3/20/2019) in view of Kwong et al., A genetic algorithm based knowledge discovery system for the design of fluid dispensing processes for electronic packaging, 2009, Expert Systems with Applications, Vol. 36, Pgs. 3829-3838 (Year: 2009) (hereinafter Kwong).

Regarding claim 1, Vessey discloses a method for optimizing a liquid class for a laboratory automation device, wherein the liquid class comprises control parameters for controlling the laboratory automation device when handling a liquid of a liquid type assigned to the liquid class with a pipette tip of a pipette tip type assigned to the liquid class ([0002], [0006], [0018], [0075]). The method comprises: 
([0038], [0040]-[0041], certain parameters of the liquid class are screened out prior to optimization).
	Optimizing the liquid class by: 
	applying liquid classes from the set of liquid classes to the laboratory automation device, which performs at least one aspiration and dispensing measurement for each applied liquid class, wherein during an aspiration and dispensing measurement, the laboratory automation device is controlled with the control parameters of the respective applied liquid class and a dispensed volume of a liquid of the liquid type is measured ([0062]-[0063], the liquid classes are used to pipette a test volume onto a microplate or precision balance). 
	Evaluating the at least one measured dispense volume for a liquid class ([0062]-[0063], the precision of volume dispensed for each liquid class determines the volume limits outside which the liquid class shouldn’t be used). 
	Selecting an optimized liquid class from the set of liquid classes ([0097], a final liquid class evaluation module evaluates the suitability of the set of liquid classes based on accuracy and precision. It is implied that the most accurate and precise liquid class would be selected).
	Vessey fails to explicitly disclose:
Initializing a genetic algorithm with a start liquid class;
Optimizing the liquid class iteratively with the genetic algorithm; 
Discarding liquid classes from the set of liquid classes responsive to a selection function that evaluates the measured dispense volume; and
Adding liquid classes to the set of liquid classes, where the liquid classes that are added are generated by modifying liquid classes from the set of liquid classes.
	Kwong is in the analogous field of fluid dispensing (Kwong Abstract). Kwong teaches initializing a genetic algorithm with a start class (see Kwong Pg. 3831 at Fig. 2, the generation of random strings is the start of the genetic algorithm). Optimizing the class iteratively with the genetic algorithm (see Kwong Pg. 3831 at Fig. 2, where iterations occur until the fitness value for the string converges). Discarding classes from the set of classes responsive to a selection function that evaluates a characteristic (Kwong; Pg. 3831 at Fig. 2, where selection of strings to be crossed over and mutated occurs, Pg. 3832 Col. 1 at 3rd-5th Paras., the selection function prioritizes strings that have the largest fitness value). Adding classes to the set of classes, where the classes that are added are generated by modifying classes from the set of classes (Kwong; Pg. 3831 at Fig. 2 showing crossover and mutation, Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para., crossover involves producing a new string based on variables of two selected parent strings, and mutation involves randomly changing values of a selected string). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid classes and the evaluation of measured dispense volume in the method of Vessey to include initializing a genetic algorithm with a start liquid class, optimize the liquid class iteratively with the genetic algorithm, discard liquid classes according to a selection function that evaluates the measured dispense volume, and add liquid classes to the set of liquid classes, the new liquid classes generated by modifying previous liquid classes as in Kwong. Kwong teaches that an iterative optimization process with discarding classes and adding new classes via crossover or mutation of previously existing classes according to their (Kwong; Fig. 2, Pg. 3832 Col. 1 at 3rd-5th Paras., Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para.), and genetic algorithms have an advantage over other optimization systems in terms of better optimization results and shorter computational time (Kwong Abstract), thereby improving the throughput of the system.

Regarding claim 2, modified Vessey discloses the method of claim 1. Modified Vessey further discloses that liquid classes are selected, where the at least one measured dispense volume differs not more than a threshold from a desired dispense volume ([0062]-[0063], liquid classes are not used if the precision of the test volume is outside a certain limit); and/or the aspiration and dispensing measurement is performed several times for an applied liquid class, several dispensed volumes are measured for the applied liquid class and liquid classes are selected, where a variance of the several measured dispense volumes is smaller than a threshold ([0062]-[0063], Claim 24, the precision of a liquid class is a measure of variance among a plurality of pipetting replications with a given liquid, volume, and set of parameters).
	Modified Vessey fails to explicitly disclose that the selection function selects liquid classes.
	Kwong further teaches that a selection function selects classes (Kwong; Pg. 3831 at Fig. 2, where selection of strings to be crossed over and mutated occurs, Pg. 3832 Col. 1 at 3rd-5th Paras., the selection function prioritizes strings that have the largest fitness value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the (Kwong; Pg. 3831 at Fig. 2, Pg. 3832 Col. 1 at 3rd-5th Paras.), thereby providing optimization of the parameters to provide the desired results. In this case, providing a selection function that prioritizes precise measured dispense volumes is important to ensure that accurate quantities of fluids are dispensed during a pipetting operation, preventing improper mixing ratios.

Regarding claim 3, modified Vessey discloses the method of claim 1. Modified Vessey further discloses modified liquid classes (see Claim 1 above at Vessey [0062]-[0063], [0097]).
	Modified Vessey fails to explicitly disclose that: 
modified control parameters for a modified liquid class are generated by modifying one control parameter of another liquid class; and/or 
modified control parameters for a modified liquid class are generated by combining control parameters of two other liquid classes.
	Kwong further teaches that modified control parameters for a modified class are generated by modifying one control parameter of another class (Kwong; Pg. 3831 at Fig. 2 showing crossover and mutation, Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para., mutation involves randomly changing values of a selected string); and/or modified control parameters for a modified class are generated by combining control parameters of two other classes (Kwong; Pg. 3831 at Fig. 2 showing crossover and mutation, Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para., crossover involves producing a new string based on variables of two selected parent strings). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified liquid classes of modified Vessey so that modified control parameters for a modified liquid class are generated by modifying one control parameter of another liquid class and/or combining control parameters of two other liquid classes as in Kwong. Kwong teaches that these techniques for generating modified control parameters are known as mutation and crossover, respectively, and are used in genetic algorithms to replace the least fit control parameters in a population of control parameters to ensure variation in the population and to ensure that the control parameters are made fitter for an intended purpose in an iterative process (Kwong Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para.).

Regarding claim 11, Vessey discloses a computer program for optimizing a liquid class for a laboratory automation device, which, when being executed by a processor, is adapted to carry out a method for optimizing a liquid class for a laboratory automation device, wherein the liquid class comprises control parameters for controlling the laboratory automation device when handling a liquid of a liquid type assigned to the liquid class with a pipette tip of a pipette tip type assigned to the liquid class ([0002], [0006], [0018], [0075], Claim 20). The method comprises: 
	initializing a start liquid class by generating a set of liquid classes by modifying control parameters of the start liquid class ([0038], [0040]-[0041], certain parameters of the liquid class are screened out prior to optimization). 

	applying liquid classes from the set of liquid classes to the laboratory automation device, which performs at least one aspiration and dispensing measurement for each applied liquid class, wherein during an aspiration and dispensing measurement, the laboratory automation device is controlled with the control parameters of the respective applied liquid class and a dispensed volume of a liquid of the liquid type is measured ([0062]-[0063], the liquid classes are used to pipette a test volume onto a microplate or precision balance). 
	Evaluating the at least one measured dispense volume for a liquid class ([0062]-[0063], the precision of volume dispensed for each liquid class determines the volume limits outside which the liquid class shouldn’t be used). 
	Selecting an optimized liquid class from the set of liquid classes ([0097], a final liquid class evaluation module evaluates the suitability of the set of liquid classes based on accuracy and precision. It is implied that the most accurate and precise liquid class would be selected).
	Vessey fails to explicitly disclose:
Initializing a genetic algorithm with a start liquid class;
Optimizing the liquid class iteratively with the genetic algorithm; 
Discarding liquid classes from the set of liquid classes responsive to a selection function that evaluates the measured dispense volume; and
Adding liquid classes to the set of liquid classes, where the liquid classes that are added are generated by modifying liquid classes from the set of liquid classes.
	Kwong is in the analogous field of fluid dispensing (Kwong Abstract). Kwong teaches initializing a genetic algorithm with a start class (see Kwong Pg. 3831 at Fig. 2, the generation of random strings is the start of the genetic algorithm). Optimizing the class iteratively with the genetic algorithm (see Kwong Pg. 3831 at Fig. 2, where iterations occur until the fitness value for the string converges). Discarding classes from the set of classes responsive to a selection function that evaluates a characteristic (Kwong; Pg. 3831 at Fig. 2, where selection of strings to be crossed over and mutated occurs, Pg. 3832 Col. 1 at 3rd-5th Paras., the selection function prioritizes strings that have the largest fitness value). Adding classes to the set of classes, where the classes that are added are generated by modifying classes from the set of classes (Kwong; Pg. 3831 at Fig. 2 showing crossover and mutation, Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para., crossover involves producing a new string based on variables of two selected parent strings, and mutation involves randomly changing values of a selected string). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid classes and the evaluation of measured dispense volume in the computer program of Vessey to include initializing a genetic algorithm with a start liquid class, optimize the liquid class iteratively with the genetic algorithm, discard liquid classes according to a selection function that evaluates the measured dispense volume, and add liquid classes to the set of liquid classes, the new liquid classes generated by modifying previous liquid classes as in Kwong. Kwong teaches that an iterative optimization process with discarding classes and adding new classes via crossover or mutation of previously existing classes according to their suitability for an intended purpose as evaluated by a fitness function is a fundamental feature of genetic algorithms (Kwong; Fig. 2, Pg. 3832 Col. 1 at 3rd-5th Paras., Pg. 3832 Col. 1 Last Para.-Pg. 3833 Col. 1 2nd Para.), and genetic algorithms have an advantage (Kwong Abstract), thereby improving the throughput of the system.

Regarding claim 12, modified Vessey discloses the computer program of claim 11. Modified Vessey further discloses that the computer program is stored on a computer-readable medium (Claim 20).

Regarding claim 13, Vessey discloses an optimization system for optimizing a liquid class for a laboratory automation device ([0002], [0006], [0018], [0024], pipetting software package for control of a robotic instrument, [0075]). The optimization system comprises: 
	the laboratory automation device ([0002], [0006], [0018], [0024], [0075]). 
	A computing device communicatively interconnected with the laboratory automation device ([0024], a computer platform), wherein: 	
	the computing device comprises an optimizer module ([0024], Claim 20). 
	The optimization system is adapted for performing a method for optimizing a liquid class for a laboratory automation device, wherein the liquid class comprises control parameters for controlling the laboratory automation device when handling a liquid of a liquid type assigned to the liquid class with a pipette tip of a pipette tip type assigned to the liquid class ([0002], [0006], [0018], [0075]).
	Vessey fails to explicitly disclose that: 
the optimizer module is a genetic algorithm optimizer module, and
the optimization system is adapted for performing a method comprising: 
initializing a genetic algorithm with a start liquid class by generating a set of liquid classes by modifying control parameters of the start liquid class; and 
optimizing the liquid class iteratively with the genetic algorithm by: applying liquid classes from the set of liquid classes to the laboratory automation device, which performs at least one aspiration and dispensing measurement for each applied liquid class, wherein during an aspiration and dispensing measurement, the laboratory automation device is controlled with the control parameters of the respective applied liquid class and a dispensed volume of a liquid of the liquid type is measured; 
discarding liquid classes from the set of liquid classes responsive to a selection function that evaluates the at least one measured dispense volume for a liquid class; 
adding liquid classes to the set of liquid classes, where the liquid classes that are added are generated by modifying liquid classes from the set of liquid classes; and 
selecting an optimized liquid class from the set of liquid classes.
	Kwong is in the analogous field of fluid dispensing (Kwong Abstract). Kwong teaches a genetic algorithm optimizer module (Kwong; Abstract, Pg. 3831 at Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optimizer modules in the system of Vessey to be a genetic algorithm optimizer module as in Kwong. Kwong teaches that genetic algorithms have an advantage over other optimization systems in terms of better optimization results and shorter computational time (Kwong Abstract), thereby improving the throughput of the system.
	Note: The instant Claims contain a large amount of functional language (ex: “for optimizing a liquid class for a laboratory automation device…”, “adapted for performing a 
	In this case, the optimization system of modified Vessey appears to be capable of performing a method comprising the steps of initializing a genetic algorithm, optimizing the liquid class iteratively, discarding liquid classes from the set of liquid classes, adding liquid classes to the set of liquid classes, and selecting an optimized liquid class from the set of liquid classes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vessey in view of Kwong, as applied to claims 1-3 and 11-13 above, further in view of Zuppiger et al. (US Pub. No. 2007/0025882; hereinafter Zuppiger; already of record on the IDS received 3/20/2019).

Regarding claim 4, modified Vessey discloses the method of claim 1. Modified Vessey further discloses the control parameters ([0062]-[0063]).
	Modified Vessey fails to explicitly disclose that the control parameters comprise at least one of: 
an aspiration speed, an aspiration acceleration and/or aspiration delay; 
a dispensing speed, a dispensing acceleration and/or a dispensing delay; 
a dipping speed and/or dipping acceleration of the pipette tip; 
a pulling speed and/or pulling acceleration of the pipette tip; 
an additional aspiration volume; 
a dipping depth; 
an airgap size; and 
a subvolume size of an aspirated and/or dispensed volume.
	Zuppiger is in the analogous field of pipetting apparatuses (Zuppiger [0002]). Zuppiger teaches that control parameters comprise at least one of: a dipping depth, and an airgap size (Zuppiger [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control parameters of modified Vessey to comprise at least one of a dipping depth and an airgap size as in Zuppiger. Zuppiger teaches that these control parameters will vary depending on the selected fluid to be dispensed from a pipette, such as water, ethanol, DMSO and blood (Zuppiger; [0024], [0047]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vessey in view of Kwong, as applied to claims 1-3 and 11-13 above, further in view of Breedon et al. (WO Pub. No. 2017/214679; hereinafter Breedon).

Regarding claim 14, modified Vessey discloses the optimization system of claim 13. Modified Vessey further discloses the computing device (see Claim 13 above at Vessey teaching the computing device in [0024]).
	Modified Vessey fails to explicitly disclose that the computing device further comprises a simulation model optimizer module and/or a physical model optimizer module.
(Breedon; [0025], [0126]). Breedon teaches a simulation model optimizer module (Breedon; [0158], [0170]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing device of modified Vessey to comprise a simulation model optimizer module as in Breedon. Breedon teaches that a simulation model optimizer module can be used to determine via simulation whether a candidate is likely to be experimentally effective (Breedon; [0158], [0170]), thereby conserving raw materials and increasing profitability.

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bentz et al. (US Pub. No. 2009/0288470; hereinafter Bentz) teaches a method of controlling a pipetting process comprising iteratively optimizing liquid classes ([0012], [0019]-[0021], [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798           

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798